




Exhibit 10.17


January 31, 2016




Morteza Ejabat
2590 Green St.
San Francisco, CA 94123


Dear Mory:


This letter agreement (this “Agreement”) sets forth the understanding by and
between you and Zhone Technologies, Inc. (“Zhone”) regarding your voluntary
resignation from employment as Executive Chairman and your agreement to continue
to provide transition support services to Zhone. In consideration for the rights
and obligations set forth herein, the parties acknowledge and agree that:


1.Transition. Effective as of January 31, 2016 (the “Transition Date”), you
hereby voluntarily terminate your employment with Zhone and its affiliates and
resign from all positions with Zhone and its affiliates (including, without
limitation, your position as Executive Chairman of Zhone). For a period of one
(1) year following the Transition Date (the “Transition Term”), you will serve
as a consultant to Zhone. During the Transition Term, you will provide such
transition services as may be reasonably requested by Zhone and will be
reasonably available to consult with the senior management team of Zhone and its
affiliates and members of the Board of Directors as reasonably requested. For
the avoidance of doubt, the parties acknowledge and agree that your termination
of employment on the Transition Date will not result in any payments or other
obligations from Zhone or any of its affiliates pursuant to that certain Third
Amended and Restated Employment Agreement by and between Zhone and you, dated as
of July 17, 2014 (the “Employment Agreement”) or otherwise.


2.Stock Awards. You will retain all right, title and interest you have in any
outstanding equity awards granted to you by Zhone. In addition, as soon as
practicable following the Transition Date, Zhone will grant to you 500,000
shares of Zhone common stock (the “Stock Award”) in consideration of your
transition services and support to Zhone during the Transition Term. These
shares will be granted pursuant to the Zhone Technologies, Inc. 2001 Stock
Incentive Plan and will be fully vested on the date of grant.


3.Transition Compensation. During the Transition Term, other than the Stock
Award, you will not receive any cash, equity or other compensation from Zhone.


4.Miscellaneous.
a.To the extent any personal income or other taxes may be due on the payments to
you provided in this Agreement, you agree to pay them and to indemnify and hold
Zhone and its affiliates harmless for any tax claims, penalties or liability
resulting from such payments.
b.Following the Transition Date, the parties acknowledge and agree that you will
not be an insider of Zhone or its affiliates for purposes of Zhone’s insider
trading policy.
c.Except with respect to the parties’ obligations under Sections 11, 12, 13, and
14 of the Employment Agreement (which shall survive in accordance with their
terms), the Employment Agreement is hereby terminated and of no further force
and effect. This Agreement, the Stock Award agreement and the surviving
provisions of the Employment Agreement (as referenced in this Section 4(c))
contain the entire agreement between the parties relating to the subject matter
contained herein and supersede and terminate any and all previous agreements of
any kind whatsoever between the parties, whether written or oral.
d.This Agreement shall be construed in accordance with and governed for all
purposes by the laws and public policy of the State of Delaware, regardless of
the law that might be applied under principles of conflicts of law of any
jurisdiction.
e.This Agreement may be executed in any number of counterparts, each of which
when so executed and delivered will be deemed an original, and all of which
together shall constitute one and the same agreement.




--------------------------------------------------------------------------------








Sincerely,


Zhone Technologies, Inc.




/s/ Kirk Misaka            
Kirk Misaka
Chief Financial Officer










Acknowledged, accepted and agreed:






/s/ Morteza Ejabat            
Morteza Ejabat




